Citation Nr: 9912724	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-07 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to September 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for 
service-connected bilateral hearing loss.

The Board notes that the most recent Supplemental Statement 
of the Case issued by the RO, dated October 1998, indicates 
that the veteran's service-connected hearing loss is rated at 
a noncompensable level (0 percent).  This is not accurate.  
As stated above, the veteran appealed an RO decision that 
confirmed a 10 percent rating for his hearing loss.  The 
issue is whether or not he is entitled to a disability 
evaluation in excess of 10 percent.  This issue was correctly 
stated in the RO's April 1998 Statement of the Case and May 
1998 Supplemental Statement of the Case.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  VA examination in September 1998 revealed that the 
veteran's hearing loss was manifested by average puretone 
thresholds, at 1000, 2000, 3000, and 4000 hertz, of 98 
decibels in the right ear and 55 decibels in the left ear, 
with a speech recognition ability of 40 percent correct in 
the right ear and 88 percent correct in the left ear.

3.  VA examination in March 1998 revealed average puretone 
thresholds in the same frequency range of 98+ decibels in the 
right ear and 52.5 decibels in the left ear, with a speech 
recognition ability of 56 percent correct in the right ear 
and 88 percent correct in the left ear.

4.  VA examination in December 1997 revealed hearing loss of 
96.25 decibels in the right ear and 55 decibels in the left 
ear, with a speech recognition ability of 56 percent correct 
in the right ear and 76 percent correct in the left ear.

5.  VA examination in August 1997 revealed hearing loss of 
72.5 decibels in the right ear and 56.25 decibels in the left 
ear, with a speech recognition ability of 72 percent correct 
in the right ear and 72 percent correct in the left ear.

6.  VA examination in March 1997 revealed hearing loss of 73 
decibels in the right ear and 56 decibels in the left ear, 
with a speech recognition ability of 88 percent correct in 
the right ear and 80 percent correct in the left ear.


CONCLUSION OF LAW

A 20 percent disability rating, and no more, is warranted for 
the veteran's service-connected bilateral hearing loss.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, 
Part 4, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service-connection for 
bilateral hearing loss and has alleged that his disability 
warrants a higher disability rating; recent medical evidence 
has been added to the claims file, which the veteran believes 
supports his contentions.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).

Pursuant to applicable regulations, disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the Schedule for Rating Disabilities (Rating 
Schedule).  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  Evaluations of bilateral defective hearing range 
from noncompensable (0 percent) to 100 percent based on the 
severity of organic impairment of hearing acuity as noted by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the 
degree of disability from bilateral service-connected 
defective hearing, the revised rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100  (1998).  When the issue 
involves a claim for an increased rating for hearing loss, 
the applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  38 C.F.R. §§ 4.85, 4.87  
(1998).

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the veteran's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).
 
II.  Evidence

The veteran's service medical records do not show any 
treatment for hearing loss.  His June 1945 induction medical 
examination report and September 1948 separation medical 
report indicate that his hearing was within normal limits.  
However, the claims file indicates, in lay statements, that 
the veteran sustained an injury to his ears during a pressure 
chamber exercise during service.  As a result, the veteran 
was granted service connection for hearing loss by the 
Baltimore, Maryland, RO, in a December 1952 rating decision.  
A 10 percent disability rating was assigned.

During the time period from the initial grant of service 
connection for hearing loss in 1952 until approximately 1989, 
the veteran submitted numerous claims seeking entitlement to 
an increased disability rating for hearing loss.  In every 
instance, he was provided a VA audiological examination.  
Based on these examinations, the RO rendered rating decisions 
addressing the issue of entitlement to an increased 
disability rating for hearing loss.  In the majority if its 
decisions, the RO confirmed its 10 percent disability rating 
for his hearing loss.  There are two exceptions.  In a 
December 1971 decision, the RO granted the veteran a 20 
percent disability rating.  However, that rating was 
subsequently reduced to 10 percent in a January 1977 
decision.  Similarly, the RO granted entitlement to a 20 
percent disability rating in a November 1981 rating decision, 
a rating which was later reduced back to 10 percent pursuant 
to rating decision in August 1988.  The veteran has remained 
at the 10 percent disabling level since that August 1988 
decision, a decision that was affirmed by the Board in June 
1989.

The current appeal arises from an October 1996 claim by the 
veteran seeking an increased disability evaluation for his 
bilateral hearing loss.  As stated above, in a May 1997 
rating decision, the St. Petersburg, Florida, RO, denied his 
claim.

Pertinent evidence submitted in conjunction with the 
veteran's claim consists of several recent VA audiological 
examination reports.  These are dated March 1997, August 
1997, December 1997, March 1998, and September 1998.  They 
indicate the following average puretone thresholds and speech 
recognition scores:


Right Ear:
Left Ear:
VA
Exam
Date
Puretone
Threshol
d
(Decibel
s)
Speech
Recognitio
n
(% 
Correct)
Puretone
Threshol
d
(Decibel
s)
Speech
Recognitio
n
(% 
Correct)
March 1997
73
88
56
80
August 1997
72.5
72
56.25
72
December 
1997
96.25
56
55
76
March 1998
98+
56
52.5
88
September 
1998
98
40
55
88

The veteran also testified at a personal hearing before a 
local hearing officer at the RO in July 1998.  During the 
hearing, he stated that he had recently required a new 
hearing aid because his hearing had gotten worse.  He 
testified that he recently had fluid removed from behind his 
eardrum, a procedure that had been performed 8 or 9 other 
times during his life.  He asserted that he had hearing aids, 
but that he did not wear one in his right ear because it did 
not "do any good."  He stated that he had been wearing 
hearing aids since the 1950s.  He also used special hearing 
equipment for his television and telephone.

III.  Analysis

As previously pointed out, the assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to numeric audiological 
testing results.  Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Because claims for increased ratings are based 
on the assertion that a disability has recently worsened, the 
Board finds that the most recent medical evidence is most 
probative.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, there are five VA audiological 
examination reports of record, all of which are very recent.  
The claims file contains many other results of audiological 
testing, both VA and private.  However, except for the above-
mentioned VA examination reports, these records are dated 
prior to 1990 and, thus, are not probative evidence of the 
current status of the veteran's hearing.  They are 
significant for purposes of medical history only.

The September 1998 VA examination report provides the most 
recent audiological data.  Applying the audiometric test 
results from this evaluation report to Table VI of the Rating 
Schedule, the Roman numeric designation is X for the right 
ear and II for the left ear.  38 C.F.R. § 4.85(a), Table VI 
(1998).  When the formula in Table VII for determining the 
disability evaluation is applied to these numeric 
designations, the result is a 10 percent disability rating 
for the veteran's service-connected bilateral hearing loss.  
38 C.F.R. § 4.85(b), Table VII (1998).  The evaluations 
derived from the Rating Schedule are intended to make proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86 
(1998).

When applying the audiological results from the March 1998 VA 
report to the Rating Schedule, the designation is IX for the 
right ear and II for the left ear.  This also supports a 10 
percent disability rating for his hearing loss.

However, when one uses the audiological data from the 
December 1997 VA report, the designation is VIII for the 
right ear and IV for the left ear.  These results support the 
assignment of a 20 percent disability rating.

Similarly, applying the results from the August 1997 VA 
report, the numeric designation is VI for the right ear and V 
for the left ear.  These results also support a 20 percent 
disability rating for the veteran's hearing loss.

Finally, the Board notes that the audiological data from the 
March 1997 VA report support the assignment of a 10 percent 
disability rating.

From the above medical evidence, it is clear that the 
severity of the veteran's bilateral hearing loss is not 
completely static.  If one were to consider only the most 
recent VA audiological report, it would appear that the 
veteran is only entitled to his current 10 percent disability 
rating.  However, while the most recent audiological results 
are certainly important, the Board must also consider all 
other recent medical evidence, as well as the medical history 
of the veteran's bilateral hearing loss.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In doing so, the 
Board finds that the veteran's hearing loss has often tested 
at a level that supports a 20 percent disability rating.  As 
stated above, both the August 1997 and December 1997 VA 
reports show audiological results indicative of a 20 percent 
disability rating.  Furthermore, by looking back at the 
medical history of the veteran's hearing loss, the Board 
notes that his hearing disability has been assigned a 20 
percent disability rating by the RO on two occasions, in 1971 
and 1981.

Overall, the Board must conclude that the veteran's hearing 
disability is on the cusp between a 10 percent and a 20 
percent disability rating, according to the Rating Schedule.  
The regulations require that, when there is an approximate 
balance of positive and negative evidence regarding the 
merits of a veteran's claim, the benefit of the doubt shall 
be given to the veteran.  38 U.S.C.A. § 5107(b)  (West 1991).  
In this case, the Board finds that the probative evidence in 
support of the veteran's claim is in equipoise with that 
against his claim.  Therefore, the Board gives him the 
benefit of the doubt and, thus, grants his claim.

In light of the above, the Board finds that the veteran's 
service-connected bilateral hearing loss warrants a 20 
percent disability rating.  At the same time, it finds that a 
disability rating in excess of 20 percent is not currently 
warranted.  The Board finds no evidence, including no results 
of audiological testing, anywhere in the claims file that 
shows a level of hearing loss indicative of a 30 percent 
disability rating.


ORDER

An increased rating of 20 percent for the veteran's service-
connected bilateral hearing loss is granted, subject to the 
controlling criteria applicable to the payment of monetary 
awards.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

